DETAILED ACTION
1.	 Claims 1-15 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 10/29/2018 are accepted for examination

Information Disclosure Statement
4.	The information disclosure statements field on 08/19/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office Action. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 5-15  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mammou et al., (hereafter Mammou ), US Patent Application Publication No. : US 20190311499A1, published on October 10, 2019
Mammou teaches A method for transmitting point cloud data (Abstract , Fig.1A, Mammou specifically teaches a method, system  and encoding and decoding device  of compressing (encoding)   and decoding (decompressing) point clouds comprising a plurality of points, each having associated attribute information, and transmitting the compressed point cloud data to a decoder in order to  decompress ), the method comprising:
encoding point cloud data including geometry and attribute, the geometry representing positions of points of the point cloud data ([0046], the system include an encoder that compresses attribute information and/or spatial information (also referred to herein as geometry information)) and the attribute including at least one of color and reflectance of the points ([0049], attribute information for one or more points, such as color attributes, reflectivity attributes), wherein:
the attribute is encoded based on one or more LODs(Level Of Details) that are generated by reorganizing the points ([0171]-[0172], spatial information can be used to build a hierarchical Level of Detail (LOD) structure. The LOD structure can be used to compress attributes associated with a point cloud), one or more neighbor points of a point of each LOD are selected based on maximum nearest neighbor distance (Fig.4E, [0410]-[0411], let R(k)=L(k)\L(k-1) (where \ is the difference operator) be the set of points that need to be added to LOD(k-1) to get LOD(k). For each point i in R(k), the h-nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is evaluated, wherein L(k) be the set of indexes of the points belonging to k-th LOD and O(k) the set of points belonging to LODs higher than k. ); and
transmitting a bitstream including the encoded point cloud data ([0170], [0175], number of bits needed to encode attribute information for a point cloud may make up a significant portion of a bit stream for the point cloud. For example, the attribute information may make up a larger portion of the bit stream than is used to transmit compressed spatial information for the point cloud), the bitstream including information related to the maximum nearest neighbor distance ([0416], SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. The parameter SR2 is included in the bit stream).

As to claim 2, Mammou teaches the encoding the point cloud data includes:
encoding the geometry; and encoding the attribute ( Fig.1A, [0046], as discussed in claim 1 above the device  includes an encoder that compresses attribute information and spatial information (also referred to herein as geometry information) of a point cloud file …).

As to claim 3, Mammou teaches the encoding the attribute includes: generating the one or more LODs ([0395], a bottom-up approach may build levels of detail ( LODs) and compute predicted attribute values simultaneously); and 
performing prediction transformation based on the selected one or more neighbor
points, wherein a distance between each of the one or more neighbor points and the point is
 less than or equal to the maximum nearest neighbor distance ( [0420]-[0421], as discussed in claim 1 above For each point i in the R(k), the h -nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is computed. If the distance between the current point cloud  and the last processed point is lower than a threshold, use the neighbors of the last point as an initial guess and search around them).

As to claim 5, Mammou an attribute parameter set syntax in the bitstream includes the information related to the maximum nearest neighbor distance ([0415]-[0416], the SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. The parameter SR2 is included in the bit stream).

As to claim11,  Mammou teaches A device for processing point cloud data (Abstract, Fig.1  teaches a decoder to decode (decompress)  point clouds  data compressed by an encoder. The compressed data comprising a plurality of points, each having associated attribute information and geometric information), the device comprising:
a receiver to receive a bitstream including the point cloud data, the point cloud data including geometry and attribute, the geometry representing positions of points of the point cloud data, the attribute including at least one of color and reflectance of the points (Fig.1A, ([0046], the device includes the decoder that decompress attribute information and/or spatial information (also referred to herein as geometry information) compressed by the encoder); and
a decoder to decode the point cloud data, wherein the attribute is decoded based on one or more LODs(Level Of Details)( Fig.1A, as discussed above the decoder decompress attribute information and/or spatial information (also referred to herein as geometry information) compressed by the encode) that are generated by reorganizing the points, one or more neighbor points of a point of each LOD are selected based on maximum nearest neighbor distance and the bitstream includes information related to the maximum nearest neighbor distance (Fig.4E, [0410]-[0411], let R(k)=L(k)\L(k-1) (where \ is the difference operator) be the set of points that need to be added to LOD(k-1) to get LOD(k). For each point i in R(k), the h-nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is evaluated, wherein L(k) be the set of indexes of the points belonging to k-th LOD and O(k) the set of points belonging to LODs higher than k.).

Mammou the decoder includes a geometry decoder to decode the geometry; and an attribute decoder to decode the attribute (Fig.1A, [0046], as discussed in claim 1 above  and as shown in Fig.1A , the device  includes  encoder that compresses attribute information and spatial information (also referred to herein as geometry information) of a point cloud file, and the decoder decompress attribute information and geometric information). 

As to claim13, Mammou the attribute decoder is further configured to: generate the one or more LODs (([0395], the encoding and decoding device includes  a bottom-up approach that build levels of detail ( LODs) and compute predicted attribute values simultaneously) and perform prediction transformation based on the selected one or more neighbor points, wherein a distance between each of the selected one or more neighbor points and the point is less than or equal to the maximum nearest neighbor distance ([0420]-[0421], as discussed in claim 1 above For each point i in the R(k), the h -nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is computed. If the distance between the current point cloud  and the last processed point is lower than a threshold, use the neighbors of the last point as an initial guess and search around them).

As to claim14, Mammou levels of the one or more LODs correspond to depths of octree of the decoded geometry, the octree includes octree nodes, the maximum nearest neighbor distance is calculated based on neighbor point search range that represents a number of one or more octree nodes around the point ([0031], [0246], FIG. 12C illustrates example neighborhood configurations of cubes of an octree. The use of context selection based on most probable neighbor configurations may reduce a search for neighbor configurations, as compared to searching all possible neighbor configurations. For example, the encoder may keep track of 10 encoding contexts which correspond to the 10 neighborhood configurations 1268, 1270, 1272, 12712, 1276, 1278, 1280, 1282, 1284, and 1286 shown in FIG. 12C as opposed to all possible neighborhood configurations).
As to claim15, Mammou an attribute parameter set syntax in the bitstream includes the information related to the maximum nearest neighbor distance ([0415]-[0416], the SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. The parameter SR2 is included in the bit stream).

Claim 6 is rejected the same as claim 11 except claim 6 is directed to a method claim. Thus, argument analogous to that presented above for claim 11 is applicable to claim 6.

Claim 7 is rejected the same as claim 12 except claim 7 is directed to a method  claim. Thus, argument analogous to that presented above for claim 12 is applicable to claim 7.

Claim 8 is rejected the same as claim 13 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 8.

Claim 9 is rejected the same as claim 14 except claim 9 is directed to a method claim. Thus, argument analogous to that presented above for claim 14 is applicable to claim 9.

Claim 10 is rejected the same as claim 15 except claim 10 is directed to a method claim. Thus, argument analogous to that presented above for claim 15 is applicable to claim 10.

Allowable Subject Matter
7. 	Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.. 

8.	Regarding claim 4 no prior art is found to anticipate or render the flowing limitation obvious:

    PNG
    media_image1.png
    140
    682
    media_image1.png
    Greyscale

Prior arts of record
a  Li al., US 20200394450 A11. An enhanced graph transformation-based point cloud attribute compression method, comprising, for point cloud attribute information, first subjecting a point cloud to airspace division by using a K-dimension (KD) tree; providing a new graph transformation processing method in combination with spectral analysis; then subjecting the point cloud to spectral clustering on graphs in coded blocks of the point cloud; performing expansion on the basis of existing graph transformation to implement a local graph transformation scheme so as to form enhanced graph transformation with two transformation modes to improve the compression performance of graph transformation; the method comprises the steps of: 1) color space transformation of point cloud attributes reading in point cloud attribute information to be processed, and transforming a point cloud color space from an RGB space to a YUV space according to the visual characteristics of human eyes and the difficulty degree of compression processing; 2) dividing the point cloud by using a KD tree to obtain coded blocks, and numbering the coded blocks according to a breadth traversal sequence  3)(see claim 1, ) 
b. Tourapis et al.,  US 20190087978, disclosed  encode in and decoding  cloud data  that includes the patch information may be stored in the same order as the order used during the packing, which makes it possible to handle overlapping 2D bounding boxes of patches. Thus a decoder receiving the patch information can extract patch images from the image frame in the same order in which the patch images were packed into the image frame. Also, because the order is known by the decoder, the decoder can resolve patch image bounding boxes that overlap ([0186]).
c. 	CHOU et al, US 20170347120 A1, Video encoder system for facilitating motion-compensated compression of dynamic voxelized point clouds, has video encoder for encoding frames by selecting encoding mode for three-dimensional -point-cloud blocks in current frame of sequence
d. THUDOR et al., US 20200380765 A1, The method involves generating a texture map associated with a part of a three-dimensional (3D) representation according to parameter and data associated with a point comprised in the part. First information representative of point density of points comprised in the part is obtained. A depth map into a first syntax element of a bitstream (902), the texture map into a second syntax element of the bitstream, parameter into a third syntax element of the bitstream, the first information into a fourth syntax element of the bitstream and second information representative of mapping between two-dimensional 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time. If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699